merit. NRS 193.165, at the time he was convicted, provided for "a term
                 equal to and in addition to the term of imprisonment prescribed by statute
                 for the crime. The sentence prescribed by this section runs consecutively
                 with the sentence prescribed by statute for the crime." 1991 Nev. Stat.,
                 ch. 403, § 6, at 1059. Appellant is lawfully confined and habeas relief is
                 not warranted as he has not completed serving the sentence for the deadly
                 weapon enhancement and has not been granted parole from the sentence
                 for the deadly weapon enhancement.
                             To the extent that appellant challenged the validity of the
                 judgment of conviction, appellant's petition was procedurally barred as the
                 petition was untimely filed (more than 17 years after issuance of the
                 remittitur from his direct appeal in Costantino v. State, Docket No. 28854
                 (Order Dismissing Appeal, February 26, 1997)), an abuse of the writ as
                 appellant raised claims new and different from those previously litigated
                 in prior petitions, 2 and appellant's arguments regarding NRS 193.165 and
                 the effect of his having expired the sentence for the primary offense did
                 not provide good cause to excuse the procedural defects.          See NRS
                 34.726(1); NRS 34.810(2), (3); Hathaway v. State, 119 Nev. 248, 252, 71
                 P.3d 503, 506 (2003) (recognizing that good cause must afford a legal
                 excuse). Further, the petition was barred by NRS 34.800(2) because the



                       2 Costantino v. State, Docket Nos. 30734, 31276 (Order Dismissing
                 Appeals, December 10, 1999); Costantino v. State, Docket No. 42609
                 (Order of Affirmance, August 23, 2004); Costantino v. State, Docket No.
                 47986 (Order of Affirmance, January 8, 2007); Costantino v. State, Docket
                 Nos. 51868, 52048 (Order of Affirmance, January 8, 2009); Costantino v.
                 State, Docket Nos. 52565, 52566, 52596 (Order of Affirmance, May 1,
                 2009); Costantino v. State, Docket No. 56515 (Order of Affirmance,
                 January 13, 2011).

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) [947A    e
                State specifically pleaded laches and appellant failed to overcome the
                presumption of prejudice to the State.
                             To the extent that appellant challenged the computation of
                time served and the application of statutory good time credits to the
                enhancement sentence, appellant's petition was improperly filed in the
                Eighth Judicial District Court as he is incarcerated in Ely State Prison
                within the boundaries of the Seventh Judicial District Court.    See NRS
                34.738(1). Accordingly, we
                             ORDER the jirl,gment of the district court AFFIRMED. 3


                                          at      &5c
                                        Parraguirre


                                             J.                    CISLA,"            'J.
                 ouglas
                 —                                        Cherry

                cc: Hon. Kathleen E. Delaney, District Judge
                     Derek Anthony Costantino
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk



                      3 We have reviewed the documents attached to the notice of appeal,
                and we conclude that no relief based upon those submissions is warranted.
                To the extent that appellant has attempted to present amended claims or
                facts in those submissions which were not previously presented to the
                district court, we decline to consider them in the first instance. The
                hearing conducted on August 27, 2014, was not an evidentiary hearing
                and no parties were listed as being present. We conclude that the district
                court did not abuse its discretion in not having appellant transported for
                this hearing.




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A